Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2022.
Applicant’s election without traverse of claims 1-10 and 13 in the reply filed on 22 March 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Holt et al. (US 3372075) (Holt).
Holt discloses a method for manufacturing a high-pressure tank including a liner (inner shell 10 made of helically wound glass fibers as shown in Fig. 1 and 5, see column 1, lines 31-35) configured to store gas and a fiber-reinforced resin layer (insulating core 12 as shown in Fig. 1-3 and outer shell 14 made of helically wound glass fibers as shown in Fig. 4-5, see column 1, lines 31-35) made of a fiber-reinforced resin and covering an outer surface of the liner, the fiber-reinforced resin layer having a first reinforcing layer (insulating core 12) covering the outer surface of the liner and a second reinforcing layer outer shell 14) covering an outer surface of the first reinforcing layer, the method comprising: forming a cylinder member (two short cylindrical sections 34 and core 44) made of the fiber-reinforced resin (glass fiber windings hold the strips 36, 46 in place) and having fibers oriented in a circumferential direction (see glass fiber winding 38 in Fig. 1) of the cylinder member; forming two dome members (dome insulation sections 32, see Fig. 1-3, see column 4, lines 24-30) made of the fiber-reinforced resin (glass cloth strips 26); forming a reinforcing body that is the first reinforcing layer by joining both end portions of the cylinder member and end portions of the two dome members; and forming on an outer surface (outer surface of core 12) of the reinforcing body the second reinforcing layer (outer shell 14) made of the fiber-reinforced resin and having fibers oriented across the two dome members (in the helical winding of the outer shell 14).  
Re claim 2, the cylinder member is formed by connecting a plurality of cylinder bodies (sections 34), each made of fiber-reinforced resin and having fibers oriented in a circumferential direction (glass fiber winding 38) of the cylinder body.
The claim 13 limitations are all discussed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Brunnhofer (US 7743940).
Holt discloses thermally curing of a cylinder member and the dome members with the cylinder member abutting dome members without either one of the cylinder member or the dome members being inserted  into the other.  Brunnhofer teaches thermally curing of a cylinder member (central part 5 and 15) and the dome members (end parts 6, 7, 16, 17).  The cylinder member 5 inserted into dome member 7 to join the members as shown in Fig. 3 (limitation of claim 8).  The dome member 17 inserted into the cylindrical member 15 to join the members as shown in Fig. 3 (limitation of claim 9).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the joint to be overlapped (either by cylindrical member inserted into dome member, claim 8 limitation, or dome member inserted into the cylinder member, claim 9 limitation) to provide a stronger joint with more surface contact than a butted joint.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Sonnen et al. (US 2020/0240586) (Sonnen).
Holt fails to disclose winding a resin-impregnated fiber bundle around a predetermined die step and the dividing the resultant winding body step.  Sonnen teaches a method of forming polar cap regions in Fig. 1 including a winding step by winding a resin-impregnated fiber bundle FVM around a predetermined die (winding body 100) as shown in the winding process 220 of Fig. 1 and a dividing the resultant winding body step including a severing process 240 and a detaching process 250 to form the two polar cap ends of a pressure vessel (see Fig. 4).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the process of making the polar end caps to include the steps of: (1) winding a resin-impregnated fiber bundle around a predetermined die and (2) dividing the resultant winding body in order to produce the desired amount of reinforcing in the end cap regions in a uniform manner for consistency in strength and durability of the reinforced end cap regions.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733